Citation Nr: 9909204	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-03 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the appellant is mentally competent for Department of 
Veterans Affairs (VA) benefit purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant served on active duty from May 1967 to December 
1967.  

When this matter was last before the Board of Veterans' 
Appeals (the Board) in October 1996, it was remanded to the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO) for additional development.  Following 
the completion of that development, the case was returned to 
the Board in February 1999, and is now ready for further 
appellate review.  

The Board notes that on several occasions, an individual, 
noted on her stationery letterhead to be an attorney at law, 
has presented arguments on the veteran's behalf.  In February 
1999, the RO contacted that individual to inquire as to her 
status as the veteran's representative.  The individual 
indicated that she is not representing the veteran in his 
competency appeal, and that she is retired and no longer 
licensed to practice law.  Disabled American Veterans remains 
as the veteran's duly authorized representative and has 
presented arguments on the veteran's behalf in this appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.  

2.  The veteran receives VA compensation benefits for 
undifferentiated schizophrenia, rated as 100 percent 
disabling.

3.  The medical evidence leaves no doubt that as a result of 
undifferentiated schizophrenia, the veteran lacks the mental 
capacity to contract or to manage his own affairs, including 
disbursement of funds without limitation.


CONCLUSION OF LAW

The veteran is incompetent for purposes of VA benefits.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.353 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has found that the veteran's claim is 
well grounded pursuant to 38 U.S.C.A. § 5107 in that his 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Once it has been determined that a 
claim is well grounded, VA has a statutory duty to assist the 
veteran in the development of evidence pertinent to that 
claim.  After reviewing the record, the Board is satisfied 
that all relevant, available evidence is on file and the 
statutory duty to assist the veteran in the development of 
evidence pertinent to his claim has been met.  38 U.S.C.A. § 
5107.

Factual Background

The veteran was separated from service in December 1967, 
following five months of active duty based upon a diagnosis 
in service of schizophrenic reaction, chronic, 
undifferentiated type, and a medical board evaluation that he 
was not qualified for general military service.  The medical 
board felt that his illness at the time was merely an acute 
stage of a chronic process.  Service connection was 
established for schizophrenic reaction, undifferentiated, in 
a February 1968 rating decision.  

In December 1988, a VA psychiatrist assessed the veteran's 
need for guardianship.  The psychiatrist summarized the 
veteran's recent history, and found that an appointment of a 
guardian was needed for the supervision of the veteran's 
living arrangement and psychiatric care, and the supervision 
of the veteran's service-connected income to allow for basic 
expenses in a judicious manner.  The psychiatrist concluded 
that the veteran was incompetent by virtue of a schizo-
affective psychosis, and that prognosis for recovery of 
judgment and independent living skills was very poor.  

In an April 1989 rating decision, the veteran was evaluated 
as 100 percent disabled for service-connected 
undifferentiated schizophrenia, from July 1988.  He has 
remained at that disability rating since that time.  In the 
same rating decision, the veteran was adjudicated incompetent 
for VA purposes from April 17, 1989.  The veteran perfected 
an appeal of that decision.  The RO's adjudication of the 
veteran as incompetent was upheld in a September 20, 1990 
decision of the Board.  In January 1991, the Board denied the 
veteran's request for reconsideration of that decision.  

The veteran was hospitalized psychiatrically at the VA 
Medical Center (VAMC) in Seattle from August 7, 1992 to 
August 15, 1992.  The discharge report for that period of 
hospitalization shows the diagnosis was schizoaffective 
disorder, chronic, manic.  His global assessment of 
functioning on admission was 25.  The veteran's noted 
admission medications included Lithium carbonate, 600 
milligrams twice daily; and Prolixin Diaconate, 37.5 
milligrams, IM, every 3 weeks of which it was noted that he 
had had his first injection 9 days prior to admission.  Upon 
mental status examination, the veteran was fully oriented to 
time and place.  His attention processes were intact; he was 
described as disorganized but cooperative.  His thought 
processes were tangential and disorganized, with flight of 
ideas present at times.  Thought content was positive for 
auditory and visual hallucinations in the past, but none at 
the time of interview.  Grandiose and paranoid delusions were 
noted.  The veteran denied suicidal or homicidal ideation.  
His mood was "good, happy."  His affect was labile with 
some incongruent tears and laughter.  The veteran's hospital 
course for the first three days were consistent with 
hypomania, although he was cooperative.  Because of a 
subtherapeutic admission lithium level and continuing 
psychotic symptoms, the veteran's medication levels of 
Lithium and oral Prolixin were increased.  The veteran had 
difficulty engaging in discharge planning.  Consultation with 
a psychiatrist who had treated the veteran in the past noted 
the veteran to have a long history of disliking the 
structured environment of the hospital, and that he would not 
stay in one geographical location following discharge.  

On hospital day eight, the veteran requested discharge from 
the hospital.  The veteran was judged not to be a danger to 
himself or others or gravely disabled, and was therefore 
given an irregular discharge with no discharge medications 
dispensed.  According to the reporting psychiatrist, the 
veteran appeared incapable of maintaining stability of 
residence for any prolonged period of time when not in the 
hospital.  It was reported that "in addition, he is unable 
to tolerate the structured treatment setting of a hospital 
for more than a short period and often leaves treatment 
before he can be stabilized on medications."  It was felt by 
the reporting psychiatrist that because of the veteran's 
inability to maintain a consistent relationship with either 
in-patient or out-patient treatment providers, and his 
inability to provide a stable resident, the veteran "is not 
competent to use his service-connected pension to provide a 
stable living situation."  The psychiatrist concluded that 
the veteran was therefore "felt not to be competent for VA 
purposes."  The veteran was released to return to 
prehospital activities immediately.  

The veteran was hospitalized psychiatrically at VAMC, 
American Lake, from August 20, 1992 to August 25, 1992.  The 
discharge summary for that period of hospitalization shows 
the diagnosis was schizo-affective disorder, chronic, with 
acute manic exacerbation and paranoid delusions.  It was 
noted that the veteran had left the Seattle VAMC against 
medical advice.  It was further noted that he complained 
there that his difficulties had begun with a Prolixin 
Diaconate shot of 37.5 milligrams that he had been given in 
Yakima around July 29, 1992.  His global assessment of 
functioning on admission was 35, and 40 on discharge.  It was 
noted that he refused mental status examination, but that his 
judgment and insight were majorally impaired.  Four days 
after admission, he was permitted to leave the ward on a 
temporary basis, but failed to return.  In the reporting 
examiner's opinion, the veteran was "too disorganized to be 
competent to handle his funds and should be reviewed by the 
Regional Office."  

The veteran was hospitalized psychiatrically in a VA facility 
from September 11, 1992 to October 28, 1992.  The diagnosis 
was schizo-affective disorder, chronic, with acute manic 
exacerbation and paranoid delusions.  His global assessment 
of functioning was 20, with the highest recent global 
assessment of functioning having been 40.  The veteran's 
course in the hospital included stay in a closed unit and 
medication with Lithium Citrate plus Prolixin.  It was noted 
that he was rather slow to gain privileges, and that his 
early stages of hospitalization were notable for the marked 
blurring of distinctions between reality and fantasy.  
Following an increased dose of his Prolixin, there seemed to 
be a big difference in the veteran's thought patterns.  What 
did not change was the veteran's ability to separate fantasy 
from reality, and the veteran continued with delusional 
thoughts but was described as much more malleable.  The 
veteran was felt to have reached maximum hospital benefit and 
was discharged on October 28, 1992 with what was described as 
an improved condition.  The discharge summary noted that the 
veteran was considered competent to manage funds for VA 
purposes.  

In January 1993, the veteran filed a claim for the 
adjudication of his competency, and requested an examination 
for that purpose.  He asserted that it was his contention 
that he should have control over his own funds, and that his 
psychiatrist, Dr. F.A.M. agreed with him on the issue of the 
veteran handling his own funds.  

In February 1993, the RO directed a letter to Dr. F.A.M. and 
requested that the doctor submit evidence of the veteran's 
treatment.  In response, Dr. F.A.M., M.D. submitted copies of 
outpatient treatment records documenting treatment of the 
veteran in January and February 1993.  

Dr. F.A.M.'s records show that when the veteran was seen on 
January 5, 1993, it was noted that the veteran had been seen 
previously in 1986, and that he had been in and out of mental 
institutions the last several years.  It was noted, by 
history, that the veteran had been seen at the VAMC, American 
Lake, in September and October 1992.  It was further noted 
that he has been followed on occasion by the Mental Health 
Clinic, but that he had no faith at all in the clinic.  The 
veteran noted that he had been given a 37 1/2 milligram 
injection of Prolixin at the clinic and went on a long 
driving, manicy spree that led to his admittance at American 
Lake.  Dr. F.A.M. reported that the veteran's "current 
mental status appeared to be again satisfactory, very much 
like it was when [the doctor] saw him in 1986, [with] no 
evidence of any acute psychotic process, but again a tendency 
to a bland affect."  The doctor noted that the veteran 
"continues to have difficulties with his mother, who has 
control over his money, which is a Veteran's pension."  It 
was noted that the veteran was not abusing any drugs or 
alcohol and appeared to be relatively stable, although it was 
also noted that he certainly is used to going from hospital 
to hospital.  Dr. F.A.M.'s treatment plan was obtaining a 
current Lithium level, creatinine and planning to reduce the 
Prolixin.  It was the doctor's opinion that there was 
"simply no benefit from massive doses of Prolixin, and that 
the more appropriate dose would be 10 to 15 milligrams a day 
rather than 50 milligrams a day.  

When the veteran was seen by Dr. F.A.M. on January 13, 1993, 
the doctor noted that he appeared to be status quo with no 
evidence of any obvious psychotic symptoms.  The plan 
continued to be the regulation of the veteran's Lithium 
levels, and the reduction of the veteran's Prolixin to 10 
milligrams daily.  It was noted that the veteran was 
interested in returning to some kind of work and was 
concerned about his relationship with his mother, which was 
described as not positive.  In a February 8, 1993, treatment 
report, Dr. F.A.M. indicated that the veteran appeared to be 
doing quite well.  The report noted the continued regulation 
of the veteran's medications.  The doctor noted that mental 
status was quite normal at that time, and that the veteran 
felt better and less drugged.  

In April 1993, the veteran was referred for a VA psychiatric 
examination, "for evaluation of his service-connected 
disability and essentially, for evaluation of his 
competency."  In the report of that examination, the 
veteran's background was reviewed, including his family 
history, military history, and recent hospitalizations.  Upon 
mental status examination, the veteran was noted to be 
accompanied by his mother, although she stayed in the waiting 
room during the interview.  The veteran talked about his 
requesting the examination because he wanted to feel that he 
is a citizen again, and wants to pay his own bills.  The 
veteran was noted to be alert and well-oriented as to time, 
place and person.  There was noted to be a history of 
hallucinations, but not at the time of the interview.  Speech 
was characterized by pressure and looseness; the veteran 
mentioned his several inventions and indicated that he wanted 
to work and eventually give up his disability.  According to 
the examiner, the veteran seemed quite unrealistic in his 
goals and was obviously quite grandiose in his plans.  The 
veteran denied feeling depressed, and was described as 
elated.  It was noted that intellectually, the veteran 
functions in the average range, has a fair memory, judgment 
is impaired, and he knows the simple arithmetic and the 
capitols.  The veteran was described as pleasant, but it was 
noted that he becomes very excited when discussing his 
ability to manage his own income.  It was noted by the 
examiner, that the veteran knows the amount of income, knows 
the bills he owes, and likes to pay his mother between $450 
and $500 a month for the house and where he lives, and other 
things for her.  The veteran had only a pickup truck bill and 
a mortgage that was still pending.  He stated that he was 
finished paying his J.C. Penney's bill.  The veteran was 
described as pleasant throughout the interview.  

The examiner summarized by stating that the veteran 
"apparently, has never been in conflict because of his 
income and not able to pay bills."  The examiner noted that 
the veteran was able to pay his own bills and did not see why 
the VA should pay or take care of his bills and others.  The 
examiner stated, "nevertheless, while experiencing episodes 
of psychosis and hospitalized, he might be unable to do so."  
The examiner noted that a previous psychiatrist had stated 
that the veteran was incompetent.  The examiner noted that he 
had discussed this situation with the veteran's mother and 
with the veteran's VA field investigator, and that it 
appeared that the veteran, when not psychotic, might be able 
to manage his own affairs but when psychotic, which according 
to the examiner, appeared to be often, the veteran is 
temporarily incapacitated.  The diagnosis on Axis I was 
"schizo-affective with episodes of manic exacerbation off 
and on."  The assessed level of functioning on Axis V was 
noted by the examiner to have varied over the years.  The 
examiner noted that it deteriorates quickly when the veteran 
is hospitalized.  The examiner currently saw the veteran "as 
being, overall incompetent, with periods of ability to take 
care of his own bills, when not psychotic."  It was noted 
that the veteran was under the care of a psychiatrist in 
Yakima.  

In July 1994, the veteran applied to VA for vocational 
rehabilitation training.  In October 1994, the veteran 
underwent a VA vocational rehabilitation psychiatric 
evaluation.  The report of that evaluation noted that it was 
the veteran's hope to obtain VA assistance so that he may 
return to college to obtain a 4 year degree, preferably in 
Aerospace Engineering.  The report includes a detailed 
chronological history.  The veteran reported that he had had 
no hospitalizations over the prior two years, and attributed 
that to the new medicines that he had been put on by 
Dr. F.A.M.  The veteran noted that it was his intention to 
get a job and get off his disability.  The veteran's past 
psychiatric history was reviewed, and it was noted that he 
has been judged to be incompetent to handle his own VA 
disability funding.  In terms of social history, the veteran 
reported that he currently lives on $135 per week in spending 
money that is given to him by his VA fiduciary.  He reported 
that his total income amounts to approximately $30,000 in VA 
and social security benefits, and that he currently lives 
with his mother.  The veteran felt that his mother had been 
cunning and had stolen a great deal of money from him.  The 
veteran reported that he is destitute because he is only 
given $135 per week.  He had bad feelings toward his 
financial situation and wished he could be in charge of his 
finances.  Upon mental status examination, he was in no 
apparent distress.  His mood was good.  His affect was mildly 
irritable.  The veteran denied current suicidal or homicidal 
ideation, or any current or past auditory or visual 
hallucinations or other psychotic symptoms.  He was alert and 
oriented times three.  His judgment for events such as fire 
in a theater was reasonable, but his insight into his current 
situation and his psychiatric difficulties was described as 
very poor.  

The examiner summarized the veteran's status by stating that 
it appeared that the veteran had difficulties with various 
delusional beliefs.  The examiner noted that the veteran also 
experienced some paranoid ideation throughout the interview, 
particularly with respect to his parents and with respect to 
how his finances are being managed by the VA.  The diagnosis 
on Axis I was Schizo Affective Disorder, Bipolar Type.  The 
examiner concluded that it appeared that the veteran was 
earnest in his desire to return to a productive life, but in 
light of his educational history and psychiatric 
symptomatology, it would be unlikely that he would succeed in 
an undergraduate education.  The examiner suggested that 
prior to attempting such a task, the veteran should attempt 
to become productive by engaging in some volunteer work, or 
"perhaps he may again be considered to have an increased 
role in the management of his finances."  

Pursuant to the Board's October 1996 remand, the veteran's 
fiduciary folder was associated with the claims file.  The 
folder contains periodic field examination reports of field 
examinations that have been conducted by a VA field examiner 
for the purpose of assessing the needs of the veteran and 
selecting the payee best suited for those needs.  In terms of 
the veteran's capacity to manage funds, the reports generally 
indicate (as is noted in the January 1995 and June 1996 
reports) that the veteran "doesn't have the best judgment in 
the world but does pay his bills, eventually."  They also 
note that the veteran is an "easy spender" and has poor 
judgment, poor impulse control, and a tendency to be too 
generous to his "friends," and that due to his 
unpredictable acute psychotic breaks, a fiduciary remains 
necessary.  

The most recent field examination report of September 1997 
describes the veteran as a "money spending machine."  It 
noted that when the veteran was living with his mother and 
had nothing to spend his incidental money on but himself, he 
was going through $1,200 a month with nothing to show for it.  
It was concluded that due to "easy spending," 
susceptibility to "rip-offs," and unpredictable acute 
psychotic breaks, a fiduciary remains necessary.  

Pursuant to the Board's October 1996 remand, on two occasions 
the veteran was asked by the RO to assist in obtaining copies 
of recent medical records from Dr. F.A.M. and two local 
hospitals.  The veteran failed to respond to these requests.  

Analysis

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation.  Rating agencies are authorized to 
make official determinations of competency and incompetency 
for the purpose of existing laws, VA regulations and VA 
instructions.  Such determinations will be controlling for 
purposes of direct payment of current benefits.  The rating 
agency will consider evidence of the recommendation of the 
Veterans Services Officer of jurisdiction, together with all 
other evidence of record, in determining whether its prior 
decision should be revised or continued.  Reexamination may 
be requested as provided in § 3.327(d) if necessary to 
properly evaluate the extent of disability.  Determinations 
relative to incompetency should be based upon all evidence of 
record and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Where 
there is doubt as to whether the beneficiary is capable of 
administering his or her funds, such doubt will be resolved 
in favor of competency.  Failure or refusal of the 
beneficiary after proper notice to request or cooperate in a 
hearing will not preclude a rating decision based on the 
evidence of record.  38 C.F.R. § 3.353.

It is the veteran's primary contention that he should have 
control over his own funds, and that his private 
psychiatrist, Dr. F.A.M., agrees with him on that issue.  He 
attributes his more recent psychiatric hospitalizations to 
one bad shot given to him, and states that he has since then 
faithfully taken the proper medication prescribed to him by 
his private psychiatrist.  He argues that he is faithful with 
his bills and that the VA is doing nothing that he could not 
do, and that therefore, he has been unjustly labeled as 
incompetent.  

The Board has considered all of the evidence of record, 
including the veteran's written statements in support of his 
claim.  While the veteran is certainly capable of providing 
evidence of symptomatology, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical 
knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In order to be successful in his claim, the veteran 
must provide medical evidence in support thereof.  

The record shows that the veteran's variously diagnosed 
schizophrenia has been consistently documented, and that his 
disability evaluation has remained at 100 percent since he 
was initially adjudicated incompetent in 1989.  The record 
also shows, that following a 47 day period of VA psychiatric 
hospitalization in October 1992, the veteran was felt to have 
reached maximal hospital benefits and was discharged as 
improved with a fair prognosis at best, and was considered 
competent to manage funds for VA purposes.  This assessment, 
however, represents the singular definitive opinion in the 
record of the veteran's competency since 1989.  Whether 
called upon to make such an opinion, or whether having done 
so unilaterally, every other treating psychiatrist has 
emphatically concluded otherwise.  For example, following 
hospitalization in August 1992, the treating psychiatrist, 
without prompting, noted that the veteran was not competent 
to provide a stable living situation or competent for VA 
purposes.  Furthermore, following hospitalization in 
September 1992, it was the examiner's opinion, again without 
prompting, that the veteran was too disorganized to be 
competent to handle his funds.  

Significantly, the VA psychiatrist who was specifically 
called upon in April 1993, for the evaluation of the 
veteran's competency, found the veteran to be "overall 
incompetent."  Moreover, the examiner came to this 
conclusion in the face of his recognition of the veteran's 
periodic ability to take care of his own bills, when not 
psychotic.  The Board notes that the record upon which this 
opinion was based was a very thorough report containing 
evidence of a rather extensive, detailed interview of the 
veteran.  The report shows that the VA psychiatrist spoke 
with the veteran's mother and other VA staff, and analyzed 
the veteran's responses regarding the nature of the veteran's 
income, his bills and the manner in which he would spend his 
funds if they were made available to him.  The Board finds 
the psychiatrist's report to be particularly probative in 
light of the fact that it was prepared by a medically trained 
professional, and due to the obvious thoroughness of the 
interview having been directed specifically to the issue of 
competence, as well as the persuasive, detailed analysis 
contained therein.  This specific detail to the issue of 
competency contrasts with the one sentence assessment in the 
October 1992 hospital discharge summary that noted a finding 
of the veteran being competent for VA purposes.  Further, the 
recognition of the fluctuation of the veteran's abilities to 
maintain his finances that was noted by the psychiatrist who 
interviewed the veteran in April 1993 may account for the 
singular assessment of competency found following the October 
1992 hospitalization.  

Regardless, due to the relatively high probative value of the 
April 1993 VA psychiatrist's report, and due to the fact that 
the conclusion reached therein was supported by the 
unilateral assessments of the veteran's incompetency made by 
other psychiatrists, and the fact that the assessment of 
competency made in October 1992, has not been replicated in 
the record, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is competent.  

Although the veteran contends that his private psychiatrist 
agrees with the veteran in believing that he is competent to 
handle his own VA funds, there is no evidence of that opinion 
in the record.  Further, although the psychiatrist who 
examined the veteran in 1994 for vocational rehabilitation 
purposes suggested that "perhaps he may again be considered 
to have an increased role in the management of his 
finances," this opinion does not go so far as to suggest 
that such management of funds would be without limitation.  
The preponderance of the evidence shows that because of the 
veteran's schizophrenia, he lacks the mental capacity to 
contract or to manage his or her own affairs, including 
disbursement of funds without limitation, and is therefore 
incompetent for VA purposes.  As the evidence is not in 
equipoise, consideration of the benefit of the doubt rule 
under 38 C.F.R. §§ 3.102, 3.353(d) is not for application in 
this case.  The evidence is not so evenly balanced that there 
is doubt as to any material issue.  38 U.S.C.A. § 5107.


ORDER

The veteran is incompetent for purposes of VA benefits.  The 
appeal is denied.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


